R. L. MURRAY, Chief Justice.
This is an appeal from the order and judgment of the district court of Polk County overruling the pleas of privilege of the' appellants, L. T. Halbert, Jr., et al., in a suit against them by Lester Batisse, the appellee.
This is a companion case to No. 6056, Halbert v. Sylestine, Tex.Civ.App., 292 S.W.2d 135.
Appellee Batisse was a passenger in a car driven by Sylestine, which was in collision with a truck owned by the .appellants, L. T. Halbert et al. The same collision was the basis of both suits against these appellants.
The same‘statement-of facts used-by the appellants in the companion case. No. 6056, was used in this case. The same principles of law are urged in this case by the appellants and the appellee as were urged in the companion case. We make the same holding in this case as was made in the companion case, for the reasons set out in the opinion in said Cause No. 6056, and the judgment of the trial court is affirmed.